Appeal by defendant, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County, entered August 15, 1973, inter alia granting plaintiff a separation, as awarded plaintiff alimony, child support, counsel fees, and arrears under a temporary support order. Judgment modified, on the facts and in the exercise of discretion, by reducing the award of alimony to $75 per week, the award of support for the parties’ two minor children to $125 per week and the aggregate award of counsel fees and disbursements to $4,000, so that, after crediting the $2,500 heretofore paid, the balance to be paid will be $1,500. As so modified, judgment *917affirmed insofar as appealed from, without costs. In our opinion, the awards for alimony, child support and counsel fees were excessive to the extent indicated herein. We note, however, that our decision is based on the claimed net earnings of appellant for the calendar year 1972 of about $16,000. We note, also, that his dental specialties (orthodontia and peridontia) are lucrative endeavors, as is general dentistry. Hence, this decision is issued without prejudice to any future application for an upward modification in alimony and child support plaintiff may be advised to make in the event appellant’s earnings increase substantially. Rabin, Acting P. J., Hopkins, Latham, Cohalan and Christ, JJ., concur.